Exhibit FIRST FINANCIAL HOLDINGS, INC. RATIO OF EARNINGS TO FIXED CHARGES AND PREFERRED STOCK DIVIDENDS Year Ended September 30, (In thousands except ratios) 2010 2009 2008 2007 2006 Earnings: (Loss) income before income taxes $ (61,777 ) $ (152 ) $ 36,997 $ 40,447 $ 42,850 Fixed charges, excluding interest on deposits 22,687 27,103 33,471 29,876 29,818 Earnings excluding interest on deposits (39,090 ) 26,951 70,468 70,323 72,668 Interest on deposits 32,784 40,894 50,646 55,992 42,408 Earnings including interest on deposits $ (6,306 ) $ 67,845 $ 121,114 $ 126,315 $ 115,076 Fixed charges, excluding interest on deposits Interest on borrowed money $ 21,674 $ 26,220 $ 32,762 $ 29,181 $ 29,207 Estimated interest component of rental expense 1,013 883 709 695 611 Fixed charges, excluding interest on deposits 22,687 27,103 33,471 29,876 29,818 Preferred stock dividend requirement 5,331 4,366 Fixed charges and preferred stock dividends, excluding interest on deposits $ 28,018 $ 31,469 $ 33,471 $ 29,876 $ 29,818 Fixed charges, including interest on deposits Interest on borrowed money $ 21,674 $ 26,220 $ 32,762 $ 29,181 $ 29,207 Estimated interest component of rental expense 1,013 883 709 695 611 Interest on deposits 32,784 40,894 50,646 55,992 42,408 Fixed charges, including interest on deposits 55,471 67,997 84,117 85,868 72,226 Preferred stock dividend requirement 5,331 4,366 Fixed charges and preferred stock dividends, including interest on deposits $ 60,802 $ 72,363 $ 84,117 $ 85,868 $ 72,226 Ratio of earnings to fixed charges: Excluding interest on deposits (a ) (a ) 2.11 2.35 2.44 Including interest on deposits (a ) (a ) 1.44 1.47 1.59 Ratio of earnings to fixed charges and preferred stock dividends: Excluding interest on deposits (a ) (a ) 2.11 2.35 2.44 Including interest on deposits (a ) (a ) 1.44 1.47 1.59 (a)Ratio is less than one; earnings are inadequate to cover fixed charges.The dollar amount of the coverage deficiency for the fiscal year ended September 30, 2010 and 2009 was as follows: Coverage deficiency earnings to fixed charges $ (61,777 ) $ (152 ) Coverage deficiency earnings to fixed charges and preferred stock dividends (67,108 ) (4,518 )
